Citation Nr: 0810379	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-18 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1942 to 
November 1945.

This appeal to the Board of Veterans Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss and tinnitus in a January 2002 rating decision and, 
although notified of that denial, the veteran did not 
initiate an appeal.

2.  The additional evidence received since that January 2002 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate these claims, and does not 
raise a reasonable possibility of substantiating them.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).

2.  New and material evidence has not been received since 
that January 2002 decision to reopen the claims for service 
connection for bilateral hearing loss and tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100 et 
seq (West 2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify was 
accomplished by way of a VCAA letter from the RO to the 
veteran dated in March 2005.  This letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) by:  (1) informing him of the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing him of the information and evidence 
VA would seek to provide; (3) informing him of the 
information and evidence he was expected to provide; and (4) 
requesting that he provide any evidence in his possession 
pertaining to his claims.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening the claims, 
the March 2005 VCAA notice letter is compliant with the 
recent U.S. Court of Appeals for Veterans Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since 
it sufficiently explained the bases of the prior denial 
(i.e., the deficiencies in the evidence when the claims were 
previously considered).

With regards to additional VCAA notice, more recent March 
2006, June 2006, and August 2006 letters from the RO further 
advised the veteran that a downstream disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  



In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, most of the VCAA notices mentioned were provided after 
the initial unfavorable May 2005 AOJ decision.  However, 
the Federal Circuit Court and Veterans Claims Court have 
since further clarified that VA may provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication).  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the RO provided additional VCAA Dingess notices in June 
and August 2006, but did not go back and readjudicate the 
claims by way of a subsequent SSOC.  So, in essence, based on 
the above caselaw, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the veteran 
did submit a lay statement from his wife, but it was 
essentially cumulative of arguments previously made.  See lay 
statement from wife dated in March 2007.  Moreover, he 
specifically stated in June 2006 that he had reviewed the 
SSOC issued earlier that month and had no further evidence to 
submit.  Therefore, the absence of a subsequent SSOC after 
these notices is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  It follows that 
a prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).  In addition, there is no 
allegation or evidence that the timing error affected the 
essential fairness of the adjudication of the claims.  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and private medical records he 
authorized VA to obtain.  He also has submitted VA treatment 
records, duplicate SMRs, a lay statement from his wife, and 
personal statements in his NOD dated in September 2005 and 
his substantive appeal (VA Form 9) dated in May 2006.  
Neither he nor his representative has stated any additional 
evidence remains outstanding.  No VA examination or opinion 
has been obtained, although the veteran requested this in his 
May 2006 substantive appeal.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) and 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  However, the duty to provide a VA examination 
and opinion only applies to a claim to reopen a finally 
adjudicated decision if new and material evidence is 
presented or secured.  3.159(c)(4)(C)(iii).  Here, the Board 
is determining there is no new and material evidence to 
reopen the claim.  Hence, a remand for a VA examination and 
opinion is not warranted.  The Board is therefore satisfied 
that the RO has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.  




New and Material Evidence to Reopen the Bilateral Hearing 
Loss and Tinnitus Claims

The RO denied service connection for bilateral hearing loss 
and tinnitus in a January 2002 rating decision because, 
although there was sufficient evidence of then current 
disorders that had been diagnosed since January 1987 
(bilateral hearing loss) and June 1994 (tinnitus), there was 
no evidence showing the veteran had these conditions during 
his military service or medical nexus evidence otherwise 
etiologically linking them to his service.  The RO pointed 
out his service and 
post-service medical records for many years thereafter were 
unremarkable for evidence of either bilateral hearing loss or 
tinnitus.  The RO notified him of the January 2002 decision 
and apprised him of his procedural and appellate rights, 
but he did not initiate an appeal.  Therefore, that decision 
is final and binding on him based on the evidence of the 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

The veteran filed a petition to reopen his claims for service 
connection for bilateral hearing loss and tinnitus in 
February 2005.  Therefore, the amended regulations with 
respect to new and material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

Although not binding upon the Board, the RO in its May 2005 
rating decision at issue made a threshold preliminary 
determination of whether there was new and material evidence 
to reopen these previously denied claims.  In any event, the 
Board has jurisdictional responsibility to determine whether 
it is proper for the claims to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
bilateral hearing loss and tinnitus claims before proceeding 
to readjudicate the underlying merits of the claims.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2007).  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Evidence of record at the time of the prior January 2002 
rating decision consisted of the veteran's original claim 
application (VA Form 21-4138), his SMRs, DD Form 214, and 
private medical records.

The additional evidence received since that January 2002 
rating decision consists of the veteran's personal lay 
statements in his substantive appeal dated in May 2006 and in 
his NOD dated in September 2005, a lay statement from his 
wife dated in March 2007, VA treatment records dated from 
March 2003 to February 2005, and duplicate SMRs.

While all of these additional records (except, perhaps, the 
duplicate SMRs) are "new" in the sense they did not exist at 
the time of the January 2002 rating decision, they are 
nonetheless immaterial to the central issues.  In other 
words, this additional evidence still does not address the 
reasons service connection for bilateral hearing loss and 
tinnitus was denied previously in the January 2002 final 
rating decision.  Specifically, these records do not suggest 
complaints or treatment during service for bilateral hearing 
loss or tinnitus.  They also do not suggest an etiological 
link between the veteran's current hearing loss and tinnitus 
and his military service.  

In Reonal v. Brown, 5 Vet. App. 458 (1993), the Court held 
that the Justus v. Principi, 3 Vet. App. 510 (1992) 
"presumption of credibility" did not "arise" or apply to a 
physician's statement relating the veteran's current 
disability to service where the opinion was based upon an 
inaccurate factual premise or history related by the veteran 
which had been previously considered and rejected in a prior, 
final RO decision.  Here, a VA audiology consult report dated 
in February 2005 included the veteran's reported history that 
he had developed bilateral hearing loss and tinnitus after 
being exposed to the sound of artillery shells exploding and 
suffering a concussion in 1943, while serving in World War 
II.  But in the earlier January 2002 rating decision, the RO 
already had considered and rejected the veteran's contentions 
of continuity of symptomatology of his hearing loss and 
tinnitus, and that these conditions were caused by artillery 
fire and a concussion suffered in service.  As such, the 
medical statement in question cannot serve as the suggestive 
nexus to service, as it is based on a reported history which 
previously has been considered and rejected by the RO.  

Moreover, the Board emphasizes that in Elkins v. Brown, 5 
Vet. App. 474 (1993), the Court determined, in part, that two 
private nexus opinions were not "material" with respect to 
reopening a claim for service connection because there was no 
indication that either physician had established the nexus on 
a basis separate from the veteran's reported medical history 
during his military service, which was unsupported by 
clinical findings.  Applying the holding of the Elkins case 
to the current appeal, the above VA treatment record 
documents current hearing loss and tinnitus solely in the 
context of prior in-service acoustic trauma based on the 
veteran's reported history of the incident.  There is no 
medical record in the claims file specifically documenting 
hearing loss and tinnitus as the result of artillery exposure 
and concussion during service.  In fact, there is no medical 
evidence he suffered a concussion during service.  Therefore, 
his VA treatment records that simply reaffirm current hearing 
loss and tinnitus do not relate to an unestablished fact 
necessary to substantiate his claims, and thus, do not raise 
a reasonable possibility of substantiating them.  38 C.F.R. § 
3.156(a).  

The Board emphasizes that lay testimony that is cumulative of 
previous contentions that were considered by the decision 
maker at the time of the prior disallowance of the claim is 
not "new" evidence.  Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Where, as here, the determinative issue is the 
medical diagnosis or etiology, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  A lay statement from the veteran's wife dated in 
March 2007 asserted that his ears would bleed onto the 
pillows when he returned from the war, and that his hearing 
had gotten progressively worse since his separation from 
service.  Also, his May 2006 substantive appeal reasserted 
his contention that his disabilities were caused by noise 
exposure during service.  Keep in mind, though, the RO 
already considered his contentions of in-service injury to 
his ears in the January 2002 rating decision, but rejected 
them because his SMRs did not mention complaints of hearing 
loss or tinnitus and since there also was no evidence of 
acoustic trauma or a concussion during service.  Thus, having 
been previously considered and rejected, his additional 
testimony and statements to this same effect cannot be held 
to be "new" evidence.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).

In sum, none of the additional evidence since the prior final 
January 2002 decision addresses the elements of service 
connection that were missing - i.e., in-service disorders or 
a competent  nexus (etiological link) to service.  Thus, 
there is no new and material evidence to reopen the claims 
and the petition must be denied.  See 38 C.F.R. § 3.156.  
Furthermore, in the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim 
for service connection for bilateral hearing loss is not 
reopened.  

As new and material evidence has not been received, the claim 
for service connection for tinnitus also is not reopened.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


